Citation Nr: 1627706	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-44 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to December 15, 2015, and in excess of 20 percent thereafter, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to February 1977 and from November 1982 to February 1987.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

By way of history, the Board notes that in April 2009 the Veteran filed a claim seeking a rating in excess of 10 percent for his bilateral hearing loss.  In the September 2009 rating decision on appeal, the RO effectuated a rating reduction for the bilateral hearing loss disability from 10 percent to zero percent, effective December 1, 2009.  In June 2010, the Veteran filed a notice of disagreement.  A statement of the case was issued in October 2010, and the Veteran filed a substantive appeal (VA Form 9) to the Board in February 2011.  

In an October 2015 decision, the Board restored the 10 percent rating for the bilateral hearing loss disability.  Subsequently, in an October 2015 rating decision, the Appeals Management Center (AMC) effectuated the 10 percent rating restoration for the bilateral hearing loss disability, effective December 1, 2009.  Then, in a January 2016 rating decision, the AMC awarded a 20 percent rating for the bilateral hearing loss disability, effective December 15, 2015.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the bilateral hearing loss disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period prior to December 15, 2015, the Veteran's hearing acuity was, at worst, Level II in his right ear and Level III in his left ear.

2.  For the period since December 15, 2015, the Veteran's hearing acuity was, at worst, Level III in his right ear and Level VII in his left ear.

3.  The Veteran does not have symptoms relating to hearing loss that are not contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss are not met for the period prior to December 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss are not met for the period since December 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  Referral for extraschedular consideration of the evaluation of bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See May 2009 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.

The Veteran had a VA examination for his bilateral hearing loss in June 2009, December 2010, and December 2015.  The report are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran's bilateral hearing loss disability has been assigned a 10 percent rating, prior to December 15, 2015, and a 20 percent rating thereafter, under Diagnostic Code 6100.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2015).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2015).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2015). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2015).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2015).

In a June 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
55
50
LEFT
35
35
60
65
70

Those results show an average pure tone threshold of 45 in the right ear and 58 in the left ear.  Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  An exceptional pattern of hearing loss was not shown.  

In a December 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
60
LEFT
40
35
55
75
75

Those results show an average pure tone threshold of 48 in the right ear and 60 in the left ear.  Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  An exceptional pattern of hearing loss was not shown.  

In a December 2015 VA examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
70
70
LEFT
50
50
70
80
80

Those results show an average pure tone threshold of 58 in the right ear and 70 in the left ear.  Speech recognition ability was 88 percent in the right ear and 66 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 20 percent rating.  An exceptional pattern of hearing loss was not shown.  

Regarding functional impact of hearing loss, during the June 2009 VA examination, the Veteran reported trouble understanding speech clearly.  During the December 2010 VA examination, the Veteran reported difficulty hearing in groups and in background noise especially at work.  The examiner stated that the Veteran's current hearing loss did not impact his ability to perform his activities of daily living at that time.  

During the December 2015 VA examination, the Veteran reported difficulty hearing in a group setting or in church.  The examiner found that his current hearing loss did not preclude his understanding of conversational speech when in a quiet listening environment.  It was noted that the Veteran may have some difficulty understanding speech on the telephone or in listening environments with excessive background noise.  Because of the hearing loss, the examiner noted that the Veteran would likely have difficulty performing well in positions requiring intensive phone work or work that required a great deal of communication in very noisy listening environments.  The examiner noted that asymmetric loss could make localization of sound different.  The examiner found that hearing loss should not preclude the Veteran's ability to secure jobs that required occasional phone work, had communication requirements typical of a normal office environment or retail setting, or jobs that were primarily focused on paperwork, computer work, or assembly work.  The examiner found that the Veteran should be able to communicate sufficiently to take instructions for independent work in any of those areas.  The examiner opined that the Veteran's hearing loss would not preclude his ability to obtain employment and that the Veteran's current hearing loss did not render him unemployable at that time. 

After a review of the evidence, the Board finds that that Veteran's disability is shown to be no worse than Level II in the right ear and Level III in the left ear prior to December 15, 2015.  An evaluation in excess of 10 percent is not warranted for this time period.  In addition, the Board concludes that the assigned 20 percent evaluation since December 15, 2015, (the date of the most recent VA examination) is accurate and appropriately reflects the severity of the Veteran's bilateral hearing loss under the applicable regulations.  

Although VA treatment records show he obtained new hearing aids in July 2014,the schedular criteria are specific, and December 15, 2015, is the earliest that it can be factually ascertained that he met the criteria for the 20 percent evaluation.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Veteran's hearing loss does not meet criteria for exceptional patterns of hearing impairment at any point during the appeal.  38 C.F.R. §§ 4.85(c), 4.86 (2015).  In addition, the Board notes that the Veteran is separately service-connected for the additional ear-related disability of tinnitus, and no issue as to this disability is before the Board at this time.

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his difficulty hearing when in groups and with back ground noise.  In his February 2011 VA Form 9, the Veteran reported that he continued to hear ringing and "birds chirping" in both ears.  A July 2014 VA treatment record showed that he was fitted for hearing aids due to his reports of difficulty understanding conversations without amplification.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  In this case, the rating criteria for the ear reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria.  The symptoms of difficulty in hearing are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the hearing loss is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization due to hearing loss of that any interference with employment rises to the level of marked.  He reports that he retired in 2011.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the finding of an evaluation for bilateral hearing loss disability in excess of 10 percent prior to December 12, 2015, and in excess of 20 percent thereafter.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior December 15, 2014, and in excess of 20 percent thereafter, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


